TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00066-CV



               Garland Walker and Walker Equipment Company, Appellants

                                                v.

                                     Sam Watson, Appellee



      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
          NO. 03-08-5646, HONORABLE DONALD LANE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Garland Walker and Walker Equipment Company have filed a motion to

dismiss the appeal because the parties have settled the litigation. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: August 1, 2005